Citation Nr: 1802231	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-34 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a rating in excess of 40 percent for prostate cancer, status post radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1975 and from August 1998 to April 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), of which the Veteran was notified in February 2013.  The Veteran presented testimony at a Board hearing in June 2017, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence, and the Veteran waived RO consideration of additional evidence submitted.  Also, the Veteran provided information concerning peripheral neuropathy, which is not on appeal.  If he wishes, he may file a claim for an increased rating for that disability(s) on the appropriate claim form.  

The issue of entitlement to a rating in excess of 40 percent for prostate cancer, status post radiation, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus does not require regulation of activities.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's current appeal for additional compensation for diabetes mellitus stems from a claim for service connection for diabetes mellitus that was received in August 2011.  His diabetes mellitus is rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this code, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  The Diagnostic Code defines regulation of activities as avoidance of strenuous occupational and recreational activities.  NOTE 1 to Diagnostic Code 7913 indicates to rate compensable complications of diabetes mellitus separately unless they are part of the criteria to support a 100 percent rating under Diagnostic Code 7913.

All relevant evidence of record has been considered, including current VA and private medical records.  At the time of the Veteran's 2012 VA examination, it was noted that the Veteran now takes more than one insulin injection a day and that he remains on oral medication.  The examiner stated that the Veteran does not have a medical requirement for a regulation of activities due to his diabetes.

Based on the evidence, the Board concludes that a rating in excess of 20 percent for the Veteran's diabetes mellitus under Diagnostic Code 7913 is not warranted, as the preponderance of the evidence shows that the Veteran's diabetes mellitus does not require regulation of activities, and this is required for a higher rating under Diagnostic Code 7913.  The Veteran's 2012 VA examination report indicates that his diabetes mellitus does not require regulation of activities, and there is no competent evidence of record to the contrary.  

Other than the matters of bilateral upper and lower extremity diabetic peripheral neuropathy and right and left lower extremity peripheral vascular disease (none of which are on appeal), no other compensable complications of diabetes are claimed or shown.  The only complication reported at the time of the 2012 VA examination was diabetic peripheral neuropathy, and it was reported at that time that the Veteran does not have other conditions due to or aggravated by his diabetes mellitus.  

The Board notes that in December 2013, the Veteran reported that he believed that his disability rating is low, based on his review of his treatment records and 38 C.F.R, and that in March 2013, he reported that he does require regulation of activities.  However, he is not competent to indicate that his diabetes mellitus requires regulation of activities, as medical expertise is required to opine on this complex medical matter --see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and he is assigned the appropriate rating based on the rating schedule criteria, in consideration of the competent evidence.  
 
The preponderance of the evidence is against greater benefits than those indicated herein for the Veteran's diabetes mellitus under Diagnostic Code 7913 and there is no doubt to be resolved in his favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  While the above benefits sought on appeal cannot be granted, the Board would like to thank the Veteran for his years of honorable, worldwide service to our country.  



ORDER

A rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913 is denied.


REMAND

The Veteran has appealed for a higher rating than 40 percent for his service-connected prostate cancer, which is status post radiation treatment and is currently rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  The January 2013 rating decision shows that his current 40 percent rating is based on urinary voiding dysfunction.  During his hearing before the undersigned in June 2017, the Veteran reported that he is having bathroom issues.  He gets up 5-8 times per night to urinate, and he is occasionally having uncontrolled bowel movements (fecal incontinence) without any warning.  Sometimes he runs to the bathroom and does not always make it.  He would have his fecal incontinence about 2 times a month, and then there would be about 1-3 months before it happens again.  This did not happen before he had his prostate cancer, and he was told that it would go away within 60 to 90 days after his prostate cancer radiation treatment in the past.  

The Board finds that another VA examination to determine the nature, extent, and severity of his prostate cancer residuals, to include the matter of whether he has bowel incontinence due to his service-connected prostate cancer/residuals, and as to its nature, extent, and severity, in order to rate it under the rating schedule, should be conducted.  Additionally, beforehand, updated treatment records will be obtained, to ensure that the record is complete and that the examination is a fully informed one.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain updated treatment records for the Veteran's service-connected prostate cancer/residuals.  

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected prostate cancer/residuals, to include any fecal incontinence residuals.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests and studies should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected prostate cancer/residuals disability, to include addressing whether the Veteran has any fecal incontinence residuals of prostate cancer.  .  

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record, to include consideration, as necessary of a rating for any associated fecal incontinence under, for example, 38 C.F.R. § 4.114, Diagnostic Code 7332 (2016) of the rating schedule.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


